Citation Nr: 0307127	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for compensation for a right knee disorder, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1 (compensated under 38 U.S.C.A. 
§ 1151).

2.  Whether new and material evidence has been received to 
reopen a claim for compensation for a low back disorder, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1 (compensated under 38 U.S.C.A. 
§ 1151).

3.  Entitlement to an increased evaluation for a lumbar 
puncture with nerve root damage at L5 and S1 (compensated 
under 38 U.S.C.A. § 1151).

4.  Entitlement to compensation for a left knee disorder, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1 (compensated under 38 U.S.C.A. 
§ 1151).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in May 1995 and July 2001.  The issue 
of entitlement to an increased evaluation for a lumbar 
puncture with nerve root damage at L5 and S1 was the subject 
of a November 1999 Board remand.

The issues of whether new and material evidence has been 
received to reopen claims for compensation for a right knee 
disorder and a low back disorder, both to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1, will be addressed in both the REASONS 
AND BASES and the REMAND sections of this decision.  The 
issues of entitlement to an increased evaluation for a lumbar 
puncture with nerve root damage at L5 and S1 and entitlement 
to compensation for a left knee disorder, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1, will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  The veteran's claims for compensation for right knee and 
low back disorders, both to include as secondary to a lumbar 
puncture with nerve root damage at L5 and S1, were initially 
denied in an unappealed February 1994 rating decision.

2.  Evidence received since the February 1994 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran's right knee disorder was incurred or 
aggravated as secondary to his lumbar puncture disorder.

3.  Evidence received since the February 1994 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran's low back disorder was incurred or 
aggravated as secondary to his lumbar puncture disorder.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to compensation for a low back disorder, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1 (compensated under 38 U.S.C.A. 
§ 1151), is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2002).

2.  New and material evidence having been received, the claim 
of entitlement to compensation for a right knee disorder, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1 (compensated under 38 U.S.C.A. 
§ 1151), is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 3.104.  Under 38 U.S.C.A. § 5108, however, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claims 
for compensation for a right knee disorder (then described as 
a "leg" disorder) and a low back disorder in a February 
1994 rating decision on the basis that these disorders had 
not been shown to be etiologically related to his lumbar 
puncture, for which compensation has been awarded under 
38 U.S.C.A. § 1151.  The veteran was notified of this 
decision in March 1994 but did not respond to it in any 
manner in the following year.  Under 38 U.S.C.A. § 7105(c), 
the February 1994 rating decision is final.  As such, the 
issues before the Board are whether new and material evidence 
has been submitted to reopen the claims of entitlement to 
compensation for right knee and low back disorders, both to 
include as secondary to the lumbar puncture disorder.

With regard to the right knee disorder, the Board observes 
that a November 1996 VA spine examination contains the 
following notation:

Problems with the right knee, from his 
historical account, appear to be 
secondary to a fall that he sustained in 
the hospital.  He has developed some mild 
post-traumatic degenerative arthritis as 
outlined in the subsequent examination.  
This certainly does not appear to be 
directly related to the patient's 
service-connected lumbar puncture injury.  
However, if the patient was hospitalized 
at the time for treatment of this lumbar 
puncture injury at the time he sustained 
the knee injury, there may be a service-
connected related connection.

This evidence was not included in the claims file at the time 
of the February 1994 rating decision and bears directly and 
substantially on the question of whether a right knee 
disorder was incurred or aggravated as secondary to the 
lumbar puncture disorder.  Accordingly, the claim for 
compensation for a right knee disorder is reopened.

As to the low back disorder, the Board observes that the 
veteran's lumbar spine has been examined on multiple 
occasions in 1996 and 2000.  In these examination reports, it 
is far from clear which symptoms are attributable to 
degenerative disc disease of the back, as opposed to the 
lumbar puncture disorder.  Notably, a December 2000 VA spine 
examination report reflects that a significant portion of the 
veteran's pain is attributable to degenerative disc disease.  
The Board finds that these reports call into question the 
possibility of an etiological relationship between the two 
noted lumbar region disorders and, therefore, bear directly 
and substantially on the question of whether a low back 
disorder (e.g., degenerative disc disease) was incurred or 
aggravated as secondary to the lumbar puncture disorder.  
Accordingly, the claim for compensation for a low back 
disorder is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for compensation for a right knee disorder, to include 
as secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1 (compensated under 38 U.S.C.A. § 1151); 
to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for compensation for a low back disorder, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1 (compensated under 38 U.S.C.A. § 1151); 
to that extent only, the appeal is granted.


REMAND

As the noted examination reports raise the question of an 
etiological relationship between the veteran's lumbar 
puncture disorder and his claimed right knee and low back 
disorders, the Board finds that a further examination 
addressing these questions of etiology is necessary.  It 
would also be helpful to the Board for this examination to 
address the question of an etiological relationship between a 
claimed left knee disorder, if present, and the lumbar 
puncture disorder.  Moreover, should the examiner find that 
the lumbar puncture disorder and the degenerative disc 
disease of the lumbosacral spine are not etiologically 
related, a further description of which symptoms are 
attributable to each disorder will become necessary.

The Board also observes that, in an October 2002 statement, 
the veteran indicated that he was presently receiving 
treatment at the Loma Linda VA Medical Center (VAMC) for all 
of his claimed disorders.  Although the veteran submitted 
photocopies of several VA medical reports in January 2003, it 
does not appear that the RO has attempted to obtain all VA 
outpatient medical records dated after September 2000.  
Efforts to retrieve such records from the Loma Linda VAMC 
should also be made prior to a Board adjudication of the 
veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Loma Linda 
VAMC and request all records of treatment 
of the veteran beginning in September 
2000.  All records received by the RO 
must be added to the claims file.

2.  The RO should then afford the veteran 
a VA neurological examination, with an 
examiner who has been requested to review 
the entire claims file.  This examination 
should encompass range of motion testing 
and all radiological testing that the 
examiner deems necessary.  The examiner 
should render opinions as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's disability associated with his 
lumbar puncture caused or aggravated (1) 
a low back disorder encompassing 
degenerative disc disease; (2) a right 
leg disorder; or (3) a left leg disorder.  
If the degenerative disc disease is not 
found to be etiologically related to the 
lumbar puncture disorder, it is essential 
that the examiner distinguish, to the 
extent possible, the symptoms due to the 
degenerative disc disease from those due 
to the lumbar puncture disorder.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  Then, the RO should readjudicate the 
claims of entitlement to an increased 
evaluation for a lumbar puncture with 
nerve root damage at L5 and S1 and 
entitlement to service connection for low 
back, right knee, and left knee 
disorders, all to include as secondary to 
the lumbar puncture disorder.  If the 
determination of any of these claims 
remains to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the claims on appeal.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



